       Case 1:21-cv-03252-JPO-RWL Document 6 Filed 04/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NILDA RODRIGUEZ,
                               Plaintiff,
                                                                   21-CV-3252 (JPO)
                     -v-
                                                                        ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,
                     Defendant.


J. PAUL OETKEN, District Judge:

       The Clerk of Court shall notify the U.S. Attorney’s Office of the Southern Didstrict of

New York of the filing of this pro se case, brought pursuant to 42 U.S.C. § 405(g), for which the

filing fee has been waved. In accordance with this District’s Standing Order governing

challenges to denials of social security benefits (see In re: Mots. J. Pleadings Social Sec. Cases,

16-mc-171), the following briefing schedule applies:

           •   Within 90 days of service, the Commissioner must serve and file the Electronic
               Certified Administrative Record (e-CAR), which constitutes the Commissioner’s
               answer, or otherwise move against the complaint.

           •   If Plaintiff wishes to file a motion for judgment on the pleadings, Plaintiff must
               do so within 60 days of the date on which the e-CAR was filed. The motion must
               contain a full recitation of the relevant facts and a full description of the
               underlying administrative proceeding.

           •   The Commissioner must file an answer brief within 60 days of the filing of
               Plaintiff’s motion.

           •   Plaintiff may file a reply within 21 days thereafter.

       In addition, by separate Order today, the Court is referring this case to the assigned

Magistrate Judge for a report and recommendation on any motion for judgment on the pleadings.




                                                     1
       Case 1:21-cv-03252-JPO-RWL Document 6 Filed 04/16/21 Page 2 of 4




Magistrate Judges are judges selected by the District Judges to serve for terms of eight years.

They are very experienced and highly qualified.

       To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster

disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are

willing to consent, under 28 U.S.C § 636(c), to conducting all further proceedings before a

Magistrate Judge. If the parties consent to having the Magistrate Judge decide the case, the

Magistrate Judge will replace the District Judge, which will speed up the resolution of the case as

only one judge will be involved instead of two. Any appeal from a Magistrate Judge’s decision

goes directly to the United States Court of Appeals for the Second Circuit, just as an appeal from

a District Judge’s decision would be. If the parties do not consent to having the Magistrate Judge

decide the case, on the other hand, then the Magistrate Judge will issue a report and

recommendation on any motion for judgment on the pleadings, and the District Judge will

consider any objections either party has to that report before a final judgment is entered.

       If both parties consent to proceed before a Magistrate Judge, counsel for the defendant

must, within two weeks of the date on which Defendant enters an appearance, email to

Oetken_NYSDChambers@nysd.uscourts.gov a fully executive Notice, Consent, and Reference

of a Civil Action of a Civil Action to a Magistrate Judge form, which is attached to this order and

also available at https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf. If the court

approves that form, all further proceedings will then be conducted before a Magistrate Judge

rather than before me.

       If either party does not consent to conducting all further proceedings before a Magistrate

Judge, the parties must file a joint letter, within two weeks on which Defendant enters an

appearance, advising the Court that the parties do not consent, but without disclosing the identity



                                                     2
       Case 1:21-cv-03252-JPO-RWL Document 6 Filed 04/16/21 Page 3 of 4




of the party or parties who do not consent. If you do not consent to having a Magistrate Judge

decide your case, there will be no adverse consequences.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff.

       SO ORDERED.

Dated: April 16, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                     3
                    Case 1:21-cv-03252-JPO-RWL Document 6 Filed 04/16/21 Page 4 of 4
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
